DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims of priority to provisional patent applications 62/848902 and 62/685209 are acknowledged.

Status of the Claims
	As of the preliminary amendment filed 3/11/2021, the status of the claims is as follows:
Claims 2, 7-22, 26-28, 36, 40, and 42-70 are cancelled. Claims 1, 31, 35, and 41 are currently amended. Claims 5, 23-25, 29-30, 32-34, and 37-39 are as previously presented. Claims 3-4 and 6 are original. Claims 71-107 are new. Claims 1, 3-6, 23-25, 29-35, 37-39, 41, and 71-107 are currently pending in the application and have been considered below.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/24/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

	Allowable Subject Matter
Claims 1, 3-6, 23-25, 29-35, 37-39, 41, and 71-107 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the independent claims integrate the recited abstract idea (providing a screening questionnaire to a patient so that provision of a drug can be authorized or denied, a certain method of organizing human activity) into a practical application, at least because they provide a particular treatment or prophylaxis for a particular condition. The final limitation stipulates that the particular pharmaceutical composition (an angiotensin II receptor blocker) is actually administered to a qualified patient following the screening authorization process in order to lower patient blood pressure, which amounts to integration into a practical application under the 2019 PEG. 

- Lawless et al. (US 20180165739 A1) discloses a computerized system that receives input from a consumer (e.g. various demographic and health information, as noted in [0033]), determines the consumer’s eligibility to purchase a particular product (e.g. an OTC drug, as noted in [0003]-[0017]) using several “checks” (equivalent to filters) that can either allow or deny eligibility (as shown in Fig. 3), and provides the product to the consumer upon confirmation of eligibility. However, the system does not disclose a second class of filters that provide a warning, a re-order authorization system, nor the particular angiotensin II receptor blocker pharmaceutical composition and its respective types of collected patient data and filter criteria (e.g. electrolyte levels, kidney problems, atherosclerotic cardiovascular disease risk, etc.).  
- Lerner (US 20120150562 A1) similarly discloses a computerized system that retrieves user health data, determines authorization of a user to purchase a controlled distribution product (e.g. OTC or BTC drugs) by comparing the user’s health risk factors with known characteristics of the product, and facilitates provision of the product to an authorized user. This reference further notes an abbreviated re-ordering procedure for subsequent provision of the product that evaluates any changes in a user’s risk factors since the last provision of the product (as shown in Figs. 3B and 8-9). However, the system does not disclose a second class of filters that provide a warning, nor the particular angiotensin II receptor blocker pharmaceutical composition and its respective types of collected patient data and filter criteria (e.g. electrolyte levels, kidney problems, atherosclerotic cardiovascular disease risk, etc.).  
- Keravich et al. (US 20090125324 A1) similarly discloses a computerized system that obtains user biometric data, determines a user’s qualification to purchase non-prescription behind-the-counter drugs by comparing user data to self-selection criteria, and dispenses the drug to a qualified user. This reference further notes a different re-ordering procedure for subsequent provision of the drug that uses de-selection criteria to evaluate any changes in a user’s data since the last provision of the product (as second class of filters that provide a warning, nor the particular angiotensin II receptor blocker pharmaceutical composition and its respective types of collected patient data and filter criteria (e.g. electrolyte levels, kidney problems, atherosclerotic cardiovascular disease risk, etc.).  
- Huser (US 20160012203 A1) discloses a method of administering an over the counter drug that requires a patient take an initial point-of-service diagnostic test before starting the drug and take a follow up point-of-service diagnostic test to determine whether the patient is experiencing any side effects before subsequent administration of the drug. Eligible patients may then physically access the drug. However, the system does not disclose a first and second classes of filters, nor the particular angiotensin II receptor blocker pharmaceutical composition and its respective types of collected patient data and filter criteria (e.g. electrolyte levels, kidney problems, atherosclerotic cardiovascular disease risk, etc.).  
- Shah et al. (US 20110245967 A1), Takatoku et al. (US 20120065999 A1), Williams et al. (US 6315720 B1), Koneru (US 20060129433 A1), Czerwiec et al. (US 20160335411 A1), and Penta et al. (US 20210005301 A1) each disclose similar systems and/or methods that aim to restrict provision of drugs to eligible or authorized patients based on entered patient information, but do not remedy the deficiencies identified above. 
- Atacand, Avapro, Benicar, Cozaar, Diovan, Edarbi, Micardis, and Teveten (references A26-A33 cited in 2/24/2021 IDS) each recite warnings, adverse reactions, contraindications, etc. for various specific angiotensin II receptor blocker pharmaceutical compositions (including pregnancy, kidney issues, electrolyte imbalances, etc.). However, no single reference of this type would suggest to one of ordinary skill in the art that each and every type of filter recited in the instant independent claims should be applied when screening or re-screening a potential patient. 
Accordingly, the prior art, alone or in combination, does not disclose or render obvious the claim set of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687